Opinion on rehearing by
Stayton, J.
In the former consideration of this case, there was a misapprehension as to the intended application of the testimony for which a continuance was sought, but it is not presumed that the court erred in overruling the motion.
The application was not made until after the trial had commenced and evidence was introduced.
It is claimed that the appellant was not aware that the deed from the sheriff would be used in evidence. Its existence seems to have been known, and at the time the suit was instituted it was the only evidence of the title in the intestate, the deed from the trustee was made subsequent to the institution of this suit, and it could not have been expected that it would be introduced in evidence in a suit instituted before it had an existence.
If the appellant was in doubt as to the title upon which the appellee would rely or if the desired information upon that subject, he could have called for an abstract of the title upon which the plaintiff intended to rely, and this would have given him full information.
When a person lias full means of knowing what testimony will be used against him, and fails to avail himself of such means, and goes into trial without it, in the absence of such act or declaration by the adverse party which mislead or was intended to mislead him, he cannot well complain that he was surprised, for his own want of dilligence contributes to the result.
It does not appear that the witness had ever been summoned, that he was expected to be present, nor how long he had been sick.
If this illness had continued for any considerable length of time his depositions should have been taken, or some showing made why that was not done.
The application was irregular, coming as it did after the trial had commenced, and in such cases much is left to the discretion of the judge trying the cause, and in a case in which it is not clearly shown that an abuse of that discretion has occurred this court will not reverse a judgment for the refusal of the district court to grant a continuance. It is not shown that such discretion was abused in this case.
*342The other grounds for a rehearing are based upon the presumption that it is incumbent upon a plaintiff in a suit of trespass to try title to go behind the common source and deraign title from the sovereignty of the soil. This question is so well settled not only by adjudicated cases but express statute that it is not necessary further to consider it. R. S. 4802.
The motion for rehearing is overruled.